NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            14-OCT-2020
                                            09:55 AM
                                            Dkt. 25 OAWST



                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


      ASSOCIATION OF APARTMENT OWNERS OF DIAMOND HEAD VISTA
         by its Board of Directors, Plaintiff-Appellee, v.
          BIKINI LLC, a Hawaii limited liability company,
 Defendant-Appellant, and BANK OF HAWAII, a Hawaii corporation,
      Defendant-Appellee, and JOHN DOES 1-5; JANE DOES 1-5;
  DOE PARTNERSHIPS 1-5; DOE CORPORATIONS 1-5; DOE ENTITIES 1-5;
       and DOE GOVERNMENTAL UNITS 1-5, Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CC181001079)


       ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEAL
       (By: Ginoza, Chief Judge, Chan and Wadsworth, JJ.)

          Upon consideration of the "Stipulation for Dismissal of
Appeal Filed April 20, 2020" (Stipulation), filed July 24, 2020,
by Defendant-Appellant Bikini, LLC, the papers in support, and
the record, it appears that (1) the appeal has been docketed;
(2) the parties stipulate to dismiss the appeal with prejudice;
(3) the Stipulation is dated and signed by counsel for all
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

parties appearing in the appeal; and (4) dismissal is authorized
by Hawai#i Rules of Appellate Procedure (HRAP) Rule 42(b).1
            Therefore, IT IS HEREBY ORDERED that the Stipulation is
approved and the appeal is dismissed with prejudice.
            DATED:   Honolulu, Hawai#i, October 14, 2020.

                                          /s/ Lisa M. Ginoza
                                          Chief Judge

                                          /s/ Derrick H.M. Chan
                                          Associate Judge

                                          /s/ Clyde J. Wadsworth
                                          Associate Judge




      1
         Under HRAP Rule 2, the court suspends the requirement in HRAP
Rule 42(b) that a stipulation to dismiss an appeal specify the terms as to
payment of costs, which the parties omitted from the Stipulation.

                                      2